Name: Commission Regulation (EC) No 1650/94 of 7 July 1994 amending Regulation (EC) No 319/94 laying down the determination and the administration of the variable component for certain goods originating in Romania resulting from the processing of agricultural products referred to in the Annexes of Council Regulation (EC) No 3448/93
 Type: Regulation
 Subject Matter: prices;  Europe;  tariff policy;  trade
 Date Published: nan

 No L 174/12 Official Journal of the European Communities 8 . 7. 94 COMMISSION REGULATION (EC) No 1650/94 of 7 July 1994 amending Regulation (EC) No 319/94 laying down the determination and the administration of the variable component for certain goods originating in Romania resulting from the processing of agricultural products referred to in the Annexes of Council Regulation (EC) No 3448/93 whereas this possibility is granted on an exceptional basis to compensate for the late entry into force of some appli ­ cation measures ; whereas these quotas shall be transferred on the basis of three equal parts and added to the quotas granted for the years 1994, 1995 and 1996 for goods mentioned in Annex B of Protocol 3 of the Interim Agreement ; that, therefore, Regulation (EC) No 319/94 must be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex II, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993, laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular the second paragraph of Article 7, Whereas the Interim Agreement on trade and trade related matters concluded between the Community and Romania foresees that reduced agricultural components, within tariff quotas, shall apply to imports into the Community of certain goods resulting from the proces ­ sing of agricultural products originating in Romania ; whereas measures implementing this Interim Agreement have been established by Commission Regulation (EC) No 319/94 (2), laying down the determination and the administration of the variable component for certain goods originating in Romania resulting from the proces ­ sing of agricultural products referred to in the Annexes of Regulation (EC) No 3448/93 ; Whereas, following the amendment to the Interim Agree ­ ment and to the Europe Agreement concluded by way of an exchange of letters between the Community and Romania and approved by Council Decision of 27 June 1994 (3), it has been agreed to transfer some quotas granted to Romania for the year 1993 and unused by it, HAS ADOPTED THIS REGULATION : Article 1 Annex III of Regulation (EC) No 319/94 is replaced by the attached Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It is applicable as from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1994. For the Commission Martin BANGEMANN Member of the Commission O OJ No L 318 , 20. 12. 1993, p. 18 . (2) OJ No L 41 , 12. 2. 1994, p. 21 . (3) Not yet published in the Official Journal . 8 . 7. 94 Official Journal of the European Communities No L 174/13 ANNEX (tonnes) Order No CN code Quota volume Preference 09.5431 1 704 (') 1720 MOBR 09.5433 1806 (') 932 MOBR 09.5435 ex 1902 409 MOBR 09.5437 1904 258 MOBR 09.5439 1905 1219 MOBR 09^5441 2101 30 144 MOBR 2101 30 19 2101 30 99 09.5443 2105 101 MOBR 09.5445 ex 2106 (') 860 MOBR 09.5447 2202 15 MOBR 2202 90 91 2202 90 95 2202 90 99 (') Other than goods of CN codes 1704 90 51 , 1704 90 99, 1806 20 70, 1806 20 80, 1806 20 95, 1806 90 90 and 2106 90 99 containing 70 % or more by weight of sucrose (including invert sugar expressed as sucrose).